338 F.2d 53
Fay BAKER, Appellant,v.UNITED STATES of America, Appellee.
No. 21076.
United States Court of Appeals Fifth Circuit.
November 2, 1964.

Henry R. Carr, Wm. B. Seidel, Miami, Fla., for appellant.
Alfred E. Sapp, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., for appellee.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM.


1
The appellant seeks reversal of a conviction by the district court, without a jury, of a Mann Act violation. The contention on appeal is that the evidence was insufficient to permit a finding of guilt. We have reviewed the evidence and conclude that the district court's determination was fully justified. Its judgment is


2
Affirmed.